UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

IN RE: MARC J. RANDAZZA MISC. BUSINESS DOCKET

No.: 18-mc-91490-PBS

Nee Ne es ee ee ee

NOTICE OF FILING OF DISCIPLINARY ACTION

Notice is hereby given to MARC J. RANDAZZA, of the filing with the United States
District Court for the District of Massachusetts of a certified copy of a judgment or order
demonstrating that you have been disciplined by the Supreme Judicial Court of the State of Nevada.
A copy of that judgment or order is enclosed herein, along with a copy of Local Rule 83.6.9.

Also enclosed is a Order to Show Cause to which you are required to respond within twenty-
eight (28) days after service of this Notice and the Order, pursuant to this Court’s Local Rule

83.6.9(b)(2).

DATED: November 19, 2018 BY: 7 ; Wh frarilf

Robert M. Farrell ~
Clerk of Court
